DOMENGEAUX, Judge.
For the reasons set forth in No. 87-71, entitled Belt, as Administrator of the Estate of His Minor Daughter, Melanie Belt v. Farm Bureau Insurance Co., 524 So.2d 1256 (La.App. 3rd Cir.1988), in which a separate decision is being rendered this day, we reverse that portion of the judgment of the Trial Court which awarded $5,000.00 for the plaintiff’s medical expenses. We affirm that portion of the judgment awarding costs, penalties of 12% and attorney fees of $2,000.00.
Costs on appeal are assessed one-half to the plaintiff and one-half to the defendant.
AFFIRMED IN PART, REVERSED IN PART, AND RENDERED.